Citation Nr: 1116417	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  04-37 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for cervical sprain.

2.  Entitlement to an increased (compensable) rating for an appendectomy scar, prior to November 27, 2007.

3.  Entitlement to a rating in excess of 10 percent for an appendectomy scar, from November 27, 2007.

4.  Entitlement to an initial rating in excess of 10 percent for neuralgic headaches.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from two RO rating decision.

In an August 2003 rating decision, the RO, inter alia, denied the Veteran's claims for increased ratings for hypertension (rated as 10 percent disabling) for cervical sprain (rated as 20 percent disabling), and for appendectomy scar (rated as noncompensably disabling); and denied a TDIU.  The Veteran filed a notice of disagreement (NOD) with this decision in December 2003.  The RO issued a statement of the case (SOC) in August 2004, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2004.

In an August 2004 rating decision, the RO granted service connection and assigned a 10 percent rating for neuralgic headaches, secondary to the Veteran's service-connected cervical spine disability.  The Veteran filed an NOD in October 2004, the RO issued an SOC in December 2004, and the Veteran filed a substantive appeal (via a VA Form 9) in January 2004.

In June 2006, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.
 
As the claim pertaining to headaches involves a request for a higher initial rating following the grant of service connection, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Veteran. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disabilities).

In May 2007, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After accomplishing further action, in a February 2008 rating decision, the AMC increased the rating for the appendectomy scar to 10 percent, effective November 27, 2007.  The AMC continued to deny each remaining claim, as reflected in the February 2008 supplemental SOC (SSOC), and returned these matters to the Board for further appellate consideration.

As higher ratings for the appendectomy scar are assignable before and after the November 27, 2007, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal involving the appendectomy scar as encompassing both matters set forth on the title page.  See AB v. Brown, 6 Veteran. App. 35, 38 (1993).

In a March 2009 decision, the Board denied the Veteran's claim for a rating in excess of 10 percent for hypertension, and remanded the remaining claims on appeal to the RO, via the AMC, for additional development.  The AMC continued to deny each remaining claim, as reflected in the June 2010 SSOC and returned these matters to the Board for further appellate consideration.

The Board's decision addressing the claims for increased ratings for cervical sprain, for appendectomy scar, and for neuralgic headaches, is set forth below.  The claim for a TDIU, to include on an extra-schedular basis, is addressed in the remand following the order; this matter is being remanded to the RO, via the AMC.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each claim herein decided has been accomplished.

2.  Pertinent to the May 2003 claim for an increased rating, the Veteran's cervical sprain has been characterized by complaints of pain and some limitation of motion, but he has had forward flexion of the cervical spine greater than 15 degrees and there is no ankylosis of the entire cervical spine; separately ratable neurological impairment has not been shown.

3.  Prior to November 27, 2007, the Veteran's appendectomy scar measured linear and measured 6 centimeters in length; the scar was nontender, superficial, stable and did not limit function.

4.  Since November 27, 2007, the Veteran's appendectomy scar has been linear and measured as 6 centimeters in length; the scar has been tender on examination, but has been superficial, stable and has not limited function.

5.  Since the April 15, 2003 effective date of the grant of service connection, the Veteran's service-connected neuralgic headaches have been manifested by headaches with characteristic prostrating attacks occurring on an average of at least once a month over several prior months.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for cervical sprain are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5290 (as in effect prior to September 26, 2003); 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (as in effect from September 26, 2003).

2.  The criteria for a compensable rating for an appendectomy scar, prior to November 27, 2007,  are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7 (2010), 4.118, Diagnostic Codes 7801 through 7805 (2010).  

3.  The criteria for a rating in excess of 10 percent for an appendectomy scar, from November 27, 2007,  are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7 (2010), 4.118, Diagnostic Codes 7801 through 7805 (2010).  

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 30 percent, but no higher, rating for neuralgic headaches is met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.124a, Diagnostic Code 8100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                 § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a May 2003 pre-rating letter provided notice to the Veteran regarding what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  The letter also specifically informed the Veteran to submit any evidence in his possession pertinent to the claims on appeal (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).  In addition, a January 2007 post-rating letter provided the Veteran with information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

After issuance of above-described notice, and opportunity for the Veteran to respond, the June 2010 supplemental SOC (SSOC) reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA, and private treatment records, and the reports of various VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf, as well as his June 2006 Board hearing testimony.  The Board also finds that no additional RO action to further develop the record in connection with any claim herein decided is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Higher Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R.      § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  Also, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 26 (1999).  

Given the foregoing, each following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.


A.  Cervical Sprain

1.  Factual Background

The first medical evidence pertinent to the Veteran's claim for an increased disability rating for his cervical sprain disability is a June 2003 VA spine examination.  At that time, the Veteran reported pain in his neck that radiated to his head.  Upon physical inspection, the examiner observed a normal gait.  There were no abnormalities of the cervical spine, including swelling, sprain, or atrophy.  During palpation, soft tissue was supple.  There was soreness in a diffuse manner with the right side more painful than the left, with radiation of pain into the head.  Range of motion testing revealed forward flexion to 30 degrees, extension to 20 degrees, and left and right lateral rotation each to 30 degrees.  Motor testing of C5-T1 was symmetric, but the Veteran was noted to have a fine tremor with activity and no tremor at rest.  Sensory function was intact for both upper extremities, but the Veteran complained of some numbness in all of the fingers.  Carpal tunnel testing was negative.  An X-ray reflected degenerative changes.  

A magnetic resonance imaging (MRI) of the cervical spine from November 2003 revealed degenerative changes of the discs and vertebrae, foraminal stenosis and a small central disc herniation.

The Veteran also offered testimony concerning his cervical spine disability during his June 2006 Board hearing.  He complained of severe neck pain and limitation of motion of the neck.  

The Veteran was afforded another VA cervical spine examination in December 2007.  At that time, the Veteran complained of severe, constant neck pain with spasms, immobility of the neck, flare-ups three times a month, and occasional left fingertip numbness and tingling.  He noted that he had retired from his job with the telephone company as he could no longer lift heavy ladders.  Objectively, on inspection of the neck there was mild straining of the cervical spine but no deformity.  There was posterior tenderness in the paraspinal muscles bilaterally, and right occipital tenderness on palpation.  Range of motion testing revealed flexion to 40 degrees, extension to zero degrees, right and left lateral flexion each to 30 degrees, left lateral rotation to 40 degrees, and right lateral rotation to 30 degrees.  The Veteran experience pain with repetition at the end of extension and with lateral rotation.  He also developed fatigue, weakness, and lack of endurance.  Spurling test was positive bilaterally.  

The examiner also determined that the Veteran would experience functional limitation secondary to the range of motion limitation.  He elaborated that any function where turning the head was necessary would be difficult, and that the Veteran would also have difficulty with heavy lifting.  Ankylosis in extension-but not flexion-- was noted.  With respect to work, the examiner noted that the Veteran would have difficulty moving and lifting heavy objects and difficulty positioning.  

Private medical records from Dr. K. from October 2007 note severe neck pain and interference with the activities of daily living.  On examination, there was mild tenderness and some spasm.  A Spurling test was positive, while Hoffmans was negative and neurological examination was otherwise intact.  In March 2008, severely limited range of motion was noted.  Extension was only to 10 degrees, flexion was to 30 degrees, and rotation was to 45 degrees.  Subjective intermittent numbness of both hands was also reported.  A diagnosis of degenerative disc disease of the cervical spine with a more than 50 percent deduction in range of motion was noted.  

VA outpatient treatment records from the period on appeal also track the Veteran's complaints and treatment of his cervical spine disability.   The chief of orthopedic services at the VAMC in Northport noted in April 2003 that the Veteran experienced mild degenerative between C4-C6 and received trigger point injections and non-steroidal anti-inflammatory drugs.  In April 2004 it was noted that the Veteran had pain in the neck, mainly localized on the right side without radiation.  In August 2004, multiple disc hernations were noted.  A June 2005 entry notes neck pain in inability to locate his neck further than 20 degrees each side.  It was further noted that lateral side bending was reduced due to pain about 15 degrees, and that there was localized tenderness over the midline of the neck.  Flexion and extension were each to 30 degrees.  It was also noted that previous trigger point injections provided only temporary relief.  A July 2006 report indicates that the Veteran had difficulty in turning his neck due to longstanding degenerative arthritis of the cervical spine with herniated bulging discs.  Flexion was to 70 degrees, extension was to 10 degrees, right-side bending was to 30 degrees, left-side bending was 10 degrees, and rotation was a total of 30 degrees, with pain at the end positions.  There were no neurological deficits of the upper extremities found.  A diagnosis of degenerative arthritis of the cervical spine associated with degenerative disc disease was noted.

2.  Analysis

Historically, by rating action of November 1968, the RO granted service connection for residuals of an injury to the neck, and assigned a noncompensable rating under Diagnostic Code (DC) 5299.  In an April 1999 rating action, the RO recharacterized the appeal as cervical sprain and a 10 percent rating under former DC 5290 was assigned, effective January 23, 1998.  In another April 2002 rating action, the RO increased the rating to 20 percent under former DC 5290 effective October 22, 2001.  The Veteran filed his current claim for an increased rating in May 2003.  The August 2003 rating decision continued the 20 percent rating for cervical sprain also under former DCs 5290.

Effective September 26, 2003 (during the pendency of this appeal), VA revised the criteria for rating all disabilities of the spine, cervical sprain.  As there is no indication that the revised criteria are intended to have a retroactive effect, the Board has the duty to adjudicate the claim only under the former criteria for any period prior to the effective date of the new criteria, and to consider the revised criteria for the period beginning on the effective date of the new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3- 2000 (2000) and 7-2003 (2003).

In this case, the RO considered the claim under both the former and revised applicable criteria, as appropriate, and the RO has given the Veteran notice of both criteria in the Rating Decision, SOC and SSOCs.  Hence, there is no due process bar to the Board also considering the claim in light of the former and revised applicable rating criteria.

Under former DC 5290, a rating of 10 percent was assigned for slight limitation of motion of the cervical spine, a 20 percent was assigned for a moderate limitation of motion, and a rating of 30 percent was assigned for a severe limitation of motion. The terms "slight," "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

With respect to the revised applicable rating criteria, effective September 26, 2003, disabilities of the spine are rated under a General Rating Formula for Diseases and Injuries of the Spine. A rating of 20 percent is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees.  A rating of 30 percent is assigned for forward flexion of the cervical spine 15 degrees or less, or for favorable ankylosis of the entire cervical spine.  A rating of 40 percent is awarded for unfavorable ankylosis of the entire cervical spine.  A rating of 100 percent is awarded for unfavorable ankylosis of the entire spine. These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  See 38 C.F.R. § 4.71a.

Under the rating schedule, forward flexion and extension each to 45 degrees, left and right lateral flexion each to 45 degrees, and left and right lateral rotation to 80 degrees, are considered normal range of motion of the cervical spine.  38 C.F.R.     § 4.71a, General Rating Formula, Note 2, and Plate V.

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Also, Under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected cervical spine disability.

Considering the pertinent evidence in light of governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that, pertinent to the May 2003 claim for increase, the Veteran's service-connected cervical spine disability has more nearly approximated the criteria for the currently assigned 20 percent rating.  See 38 C.F.R. § 4.7. 

With respect to the criteria in effect prior to September 26, 2003, a higher 30 percent disability rating is not warranted under former DC 5290, as severe limitation of motion has not been shown during examination.  While limitation of motion was shown on examination in June 2003, the Veteran retained significant flexion and extension of the cervical spine.  Given these range of motion findings, there is no evidence of severe limitation of motion of the cervical spine to warrant a 30 percent rating under DC 5290. The Board has also considered whether a rating in excess of 20 percent is warranted under any other potentially applicable diagnostic codes in effect prior to September 26, 2003.  However, there is no evidence of vertebral fracture or ankylosis of the cervical spine, so former DCs 5285 and 5287 are inapplicable.

Turning to the criteria in effect from September 26, 2003, the Board also finds that the characteristics of Veteran's cervical spine disability also have not met the criteria for the next higher, 30 percent rating under any applicable revised criteria.  

As noted above, under the General Rating Formula, a 30 percent rating is warranted for forward flexion of the cervical spine to 15 degrees or less or favorable ankylosis of the entire cervical spine.  Here, while the December 2007 VA examiner found ankylosis in extension, there is no evidence of any ankylosis of the entire cervical spine.  Additionally, there is no evidence that forward flexion of the Veteran's cervical spine has been limited to 15 degrees or less.  As noted above, the June 2003 VA examination, which records the most severe limitation of motion, shows that the Veteran was able flex the cervical spine to 40 degrees.  Thus, the evidence does not demonstrate forward flexion of the cervical spine to 15 degrees or less, or that there is favorable ankylosis of the entire cervical spine.  There is no other medical evidence suggesting that this is the case, even when taking into account any additional functional impairment due to pain, fatigue, or lack of endurance.  

The Board also notes that, under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected cervical sprain.  However, such would not be the case here.  Although the Veteran has subjective complaints of numbness and pain in the upper extremities, there no objective evidence of upper extremity neuropathy, and no diagnosis of upper extremity neuropathy has been assigned.  Since there has been no objective evidence of neurological impairment attributable to cervical spine disability, the Board finds that there is no basis for separate, compensable ratings under this provision.

Further, although the former and revised criteria sets forth rating criteria for intervertebral disc, here, the disability also is not shown to involve intervertebral disc syndrome at any time either before or since September 26, 2003. 

B.  Appendectomy Scar

Historically, the RO granted service connection for an appendectomy scar in a February 1969 rating decision, and assigned a noncompensable rating from August 22, 1968.  The Veteran filed the instant claim for an increased rating in April 2003, and was denied in the August 2003 rating decision here on appeal.  During the course of the Veteran's appeal, a 10 percent rating was assigned effective November 27, 2007.

To warrant a compensable rating for the Veteran's appendectomy scar, the evidence would have to show that it affects an area of 144 square inches (929 sq. cm.) or greater, was deep or caused limited motion and affected an area exceeding 6 square inches (39 sq. cm.), was unstable, or was painful on examination.  38 C.F.R.            § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804.  Scars may also be rated based on limitation of function of affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805. 

Considering the pertinent evidence in light of the above, the Board finds that a compensable rating for the Veteran's appendectomy scar for the period prior to November 27, 2007 is not warranted, nor is a disability rating in excess of 10 percent warranted from November 27, 2007.

The Veteran contends that he is entitled to a higher rating as he believes that the appendectomy scar causes stomach pain. 

In response to his claim for an increased rating, the Veteran was afforded a VA scars examination in June 2003.  At that time, it was noted that the Veteran underwent an appendectomy in October 1967.  There was a 6 centimeter linear scar on the right lower quadrant.  There was no pain or adherence, and the skin texture was normal.  There was no signed of instability or ulceration or breakdown of the skin, nor elevation or depression of the scar.  The examiner described the scar as superficial.  In addition, there was no inflammation, edema, or keloid formation, and the color of the scar is normal to the skin.  The examiner also found no induration or inflexibility, or limitation of motion secondary to the scar or signs of disfigurement.  In conclusion, the examiner diagnosed a 6 centimeter appendectomy scar that was nontender.

The Veteran was afforded another VA scar examination in November 2007.  The examiner once again noted a 6 centimeter linear appendectomy scar.  At this time, the examiner found some tenderness to touch; however, there was no adherence, and the texture of the skin was normal.  The examiner also found no signs of ulceration, breakdown of the skin, elevation or depression, inflammation, edema, keloid formation, induration, or inflexibility.  There was no limitation of motion due to the scar, and the scar was described as superficial.

For the period prior to November 27, 2007, the Board notes that the medical evidence shows that the Veteran's appendectomy scar was not been tender to palpation on examination in June 2003.  The scar does not measure an area of 144 square inches (or 929 square centimeters) or larger, it is not deep, and the medical evidence during this time period does not reflect that the scar causes additional functional impairment such as limitation of motion.  Thus, a compensable rating is not warranted for the period prior to November 27, 2007.

As for the period since November 27, 2007, the Board has also determined that a rating in excess of 10 percent is not warranted.  As noted above, the scar measures only 6 centimeters and is not deep.  Thus, a higher rating under DCs 7801 or 7802 is not warranted.  Moreover, the Board notes that a higher rating under DC 7804 for painful or unstable scars is warranted only if there three or more such scars.  In this case, there is only one scar.  In addition, medical evidence from this time period does not reflect that the scar results in functional impairment or limitation of motion warranting a higher rating under DC 7805.

The Board has also considered the applicability of other diagnostic codes for rating this disability, but finds that no other diagnostic code provides a basis for higher rating.  The disability also has not been shown to involve any factor(s )that warrant evaluation under any other provision(s) of VA's rating's rating schedule.  

C.  Neuralgic Headaches

Historically, the Veteran was granted service connection for neuralgic headaches as secondary to his service-connected cervical sprain in an August 2004 rating decision, the RO granted service connection and assigned a 10 percent rating.  The Veteran appealed this rating, contending that the severity of his headaches warrants a higher rating.  

The Veteran's neuralgic headaches are rated pursuant to Diagnostic Code 8100, specifically applicable to this disability.  Under Diagnostic Code 8100, a 10 percent rating is warranted for headaches with characteristic prostrating attacks averaging one in 2 months over the last several months.  Headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months warrant a 30 percent rating.  Very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  38 C.F.R. § 4.124a.

Neither the rating schedule, nor the Court, has defined "prostrating".  According to Stedman's Medical Dictionary, 27th Edition (2000), pg. 1461, prostration is defined as "A marked loss of strength, as in exhaustion."

Considering the pertinent evidence of record in light of the above, the Board finds that, with resolution of all reasonable doubt in the Veteran's favor, the criteria for an initial 30 percent, but no higher, rating for neuralgic headaches are met.

VA outpatient treatment records indicate that the Veteran was treated for right-sided headaches.  During a December 2003 evaluation, the Veteran reported that the headaches started in the right side of the occipital and radiated forward to the anterior part of the head.  He was diagnosed with occipital neuralgia, probably cervicogenic headaches at that time.  In February 2004, it was noted that the Veteran was followed in neurology for headaches related to his cervical spine herniations.  A June 2004 entry notes neurologic headache pain 2 to 3 times per week.  A report from April 2009 noted continued headaches.

During the Veteran's June 2006 Board hearing, he testified that he experiences headaches at least 3 times per month, lasting 4 to 6 days at a time.  He reported that he felt nauseous and dizzy during these attacks, and had to lie down and turn off the lights.  He described the attacks as prostrating and reported that he took medication and used a TENS unit for treatment.  

The Veteran was also afforded a VA cervical spine examination in December 2007.  Along with his cervical spine disability, the Veteran also complained of severe headaches occurring approximately 2 to 3 times per month with related nausea, photophobia and paraesthesieas.  A diagnosis of migraine headaches was assigned.

In light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that his neuralgic headaches have been manifested by headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months, consistent with a 30 percent rating.  The medical evidence establishes that the Veteran has experienced neuralgic headaches with prostrating features such as nausea and photophobia approximately two to three times per month.

However, at no point since the effective date of the award of service connection is a higher, 50 percent, rating is not warranted.  The Board recognizes that the Veteran has indicated that his headaches are very frequent, completely prostrating and prolonged attacks.  However, the Veteran has reported only two to three headaches per month.  Two or three prostrating headaches a month does not closely resemble very frequent attacks.  Also, severe economic inadaptability as a result of headaches has not been shown.

D.  All Claims

For all the foregoing reasons, the Board concludes that there is no basis for any further staged rating of any disability under consideration, pursuant to Fenderson or Hart (cited above).  Any higher rating for cervical sprain or for an appendectomy scar, rated as 10 percent disabling from November 27, 2007, and as noncompensably disabling prior to that date, must be denied.  However, an initial 30 percent rating for neuralgic headaches is warranted.  In reaching the decision to award a higher rating for neuralgic headaches, the Board has favorably applied the benefit-of- the- doubt doctrine.  However, the preponderance is against assignment of a  higher rating for any of the disabilities under consideration.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).




ORDER

A rating in excess of 20 percent for cervical sprain is denied.

An increased (compensable) rating for an appendectomy scar, prior to November 27, 2007, is denied.

A rating in excess of 10 percent for an appendectomy scar, from November 27, 2007, is denied.

An initial 30 percent rating for neuralgic headaches is granted, subject to the legal authority governing the payment of VA compensation.


REMAND

Unfortunately the Board finds that further RO action on the claim remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.  

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  A total rating, on an extra-schedular basis, may be granted, in exceptional cases (and pursuant to specifically prescribed procedures), when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities (per 38 C.F.R. §§ 3.321(b) and 4.16(b)).  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).

As discussed at length above, service-connection has been established for cervical sprain (rated as 20 percent disabling), for neuralgic headaches (now  rated as 30 percent disabling), and for an appendectomy scar (now rated as 10 percent disabling).  Service connection has also been established for hypertension, rated as 10 percent disabling.  The combined rating for the Veteran's disabilities is 60 percent.  See 38 C.F.R. § 4.25, Combined Ratings Table.  Thus, the percentage requirements for award of a schedular TDIU, pursuant to 4.16(a), are not met.  However, as noted, entitlement to a TDIU, on an extra-schedular basis (pursuant to the specifically prescribed procedures set forth in 38 C.F.R. § 4.16(b)), may nonetheless be established, if the Veteran is shown to be unemployable by reason of his service-connected disabilities.

The Veteran contends that he is unemployable due to his service-connected disabilities.  

The report of the November 2007 VA examination for the spine reflects the examiner's statement that, as regards the opinion about the cervical spine disability and work, the Veteran has difficulty moving around, lifting heavy objects, and positioning due to neck pain.  In a January 2008 addendum, the examiner provided an ambiguous statement that the "opinion about his disability and his work is at least as likely as not related to his neck condition."  The examiner did not elaborate any further.  

The Veteran's claims file was reviewed by a VA physician in May 2010 for an opinion as to whether the Veteran's service-connected disabilities rendered him unemployable.  After reviewing the Veteran's files, the VA physician concluded that it is at least as likely as not that the Veteran's service-connected disabilities render him unable to obtain substantial gainful employment.  He indicated that the symptoms relating to the Veteran's neuralgic headaches require him to spend half the day in bed and thus unable to concentrate on any gainful employment.  Moreover, the physician noted that the Veteran's neck disability causes difficulty moving his head from side-to-side.

The foregoing evidence indicates that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities. Therefore, the Board finds that this case should be referred to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service for consideration of the Veteran's entitlement to a TDIU on extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b).

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should forward the Veteran's claims file to the Director of the VA Compensation and Pension Service for a determination of whether a TDIU is warranted on an extra-schedular basis.

2. If the benefit sought on appeal continues to be denied, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims file is returned to the Board for further appellate action.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


